EXHIBIT 10.24

 

INCENTIVE STOCK OPTION AGREEMENT

 

THIS INCENTIVE STOCK OPTION AGREEMENT (this “Agreement”), dated as of
                         , 20    , by and between FNB Corp., a North Carolina
corporation having its principal office in Asheboro, North Carolina (the
“Company”), and                     , a key employee of the Company or a
subsidiary of the Company (hereinafter called the “Option Holder”).

 

WITNESSETH:

 

WHEREAS, the Board of Directors of the Company has adopted, and the shareholders
of the Company have approved, the FNB Corp. 2003 Stock Incentive Plan, a copy of
which is attached hereto as Exhibit A (hereinafter called the “Plan”); and

 

WHEREAS, the Company recognizes the value to it of the services of the Option
Holder as an employee and desires to furnish him with added incentive and
inducement to contribute to the success of the Company; and

 

WHEREAS, pursuant to the provisions of the Plan, the Compensation Committee of
the Board of Directors has authorized the grant of an Incentive Stock Option to
the Option Holder on the terms and conditions hereinafter set forth, and the
Option Holder desires to accept the option on such terms and conditions;

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, it is agreed by and between the parties as follows:

 

1. Grant of Option. Subject to the Plan, the terms and provisions of which are
incorporated herein by reference, the Company hereby grants to the Option Holder
an Incentive Stock Option to purchase, on the terms and subject to the
conditions hereinafter set forth, all or any part of an aggregate of
                     shares of the Common Stock, par value $2.50 per share, of
the Company at the purchase price of $                     per share (the
“Option”), exercisable in the amounts and at the times set forth in this
paragraph l. Unless sooner terminated as provided in the Plan or this Agreement,
the Option shall terminate, and all rights of the Option Holder hereunder shall
expire, on                          , 20    .

 

The Option may be exercised in installments as follows:

 

(a) up to                  shares (20% of the total shares subject to the
Option) on and at any time after                          , 20     and prior to
termination of the Option;

 

(b) up to                  shares (40% of the total shares subject to the
Option), less any shares previously purchased pursuant to the Option, on and at
any time after                          , 20     and prior to termination of the
Option;



--------------------------------------------------------------------------------

(c) up to                  shares (60% of the total shares subject to the
Option), less any shares previously purchased pursuant to the Option, on and at
any time after                          , 20     and prior to termination of the
Option;

 

(d) up to                  shares (80% of the total shares subject to the
Option), less any shares previously purchased pursuant to the Option, on and at
any time after                          , 20     and prior to termination of the
Option;

 

(e) all shares, less any shares previously purchased pursuant to the Option, on
and at any time after                          , 20    ;

 

provided, however, that not less than 100 shares may be purchased at any one
time unless the number purchased is the total number that may be purchased under
the Option at that time.

 

Notwithstanding the foregoing, but subject to Section 3(b) of this Agreement,
the Option shall become immediately exercisable as to all shares subject to the
Option, less any shares previously purchased pursuant to the Option, on and at
any time after the occurrence of a Change in Control (as defined in the Plan) of
the Company and prior to termination of the Option.

 

2. Nontransferability of Option. The Option may not be sold, pledged, assigned
or transferred in any manner other than upon the death of the Option Holder by
will or by the laws of descent and distribution.

 

3. Termination of Option. The Option shall terminate and be no longer
exercisable after                          , 20    ; provided, however, that the
Option shall sooner terminate as follows:

 

(a) If the Option Holder’s employment with the Company or any of its
subsidiaries terminates for any reason other than the Option Holder’s death or
permanent and total disability, then the Option shall terminate on the date that
is three months after the effective date of the Option Holder’s termination of
employment.

 

(b) If the Option Holder’s employment with the Company or any of its
subsidiaries terminates because of his permanent and total disability, then the
Option shall terminate on the date that is one year after the effective date of
the Option Holder’s termination of employment due to disability.

 

(c) If the Option Holder’s employment with the Company or any of its
subsidiaries terminates by reason of death, then the Option shall terminate on
the date that is one year after the date of the Option Holder’s death. The
Option may be exercised during this one-year period by the person or persons to
whom the Option Holder’s rights under the Option pass by will or by the laws of
descent and distribution.

 

(d) If the Company shall be a party to any merger or consolidation in which it
is not the surviving corporation or pursuant to which the shareholders of the
Company exchange their Common Stock, or if the Company shall dissolve or
liquidate or sell all or substantially all of its assets, then in accordance
with the last paragraph of Section 1 of this Agreement, the Option Holder shall
be provided the opportunity to participate in the transaction on the same basis
as other shareholders of the Company with respect to all shares subject to the
Option (less any shares previously purchased pursuant to the Option), but if the
Option Holder elects not to participate on the same basis as other shareholders,
the Option shall terminate on the effective date of such merger, consolidation,
dissolution, liquidation or sale; provided, however, that the Board of
Directors, in its sole discretion, may, prior to such effective date, accelerate
the time at which the Option may be exercised, may authorize a payment to the
Option Holder that approximates the economic benefit that would be realized if
the Option were exercised immediately before the effective date, may authorize a
payment in such other amount as it deems appropriate to compensate the Option
Holder for termination of the Option, or may arrange for the granting of a
substitute option to the Option Holder.

 

2



--------------------------------------------------------------------------------

Any Option that may be exercised for a period following termination of the
Option Holder’s employment may be exercised only to the extent it was
exercisable immediately before such termination and in no event after the Option
would expire by its terms without regard to such termination.

 

4. Method of Exercise. The Option shall be exercised by the tender of payment in
accordance with this Section 4 and delivery to the Company at its principal
place of business of a written notice, which shall:

 

(a) state the number of shares of Common Stock with respect to which the Option
is being exercised;

 

(b) be signed by the Option Holder or his personal representative and, if by his
personal representative, accompanied by proof of the personal representative’s
appointment and qualification.

 

After receipt of such notice in a form satisfactory to the Company and receipt
of payment in full, the Company shall deliver to the Option Holder a certificate
or certificates representing the shares purchased hereunder, provided, that if
any law or regulation requires the Company to take any action with respect to
the shares specified in such notice before the issuance thereof, the date of
delivery of such shares shall be extended for the period necessary to take such
action. Payment of the purchase price for the shares of Common Stock with
respect to which the Option is being exercised must be in the form of (i) cash
or certified or cashier’s check payable to the order of the Company, (ii)
nonforfeitable, unrestricted shares of Common Stock that have been owned by the
Option Holder for at least six months and have a Fair Market Value (as defined
in the Plan) at the time of exercise that is equal to the purchase price,
together with any applicable withholding taxes, or (iii) any combination of the
foregoing.

 

5. Tax Matters. The Option Holder acknowledges that, in the event of certain
dispositions of shares of Common Stock purchased pursuant to exercise of the
Option, he will recognize ordinary income for income tax purposes (generally in
an amount equal to the difference between the fair market value of the shares on
the date of exercise and the option price paid therefor) and the Company will be
entitled to a corresponding deduction. Consequently, the Option Holder agrees
that, in the event of any disposition of shares of Common Stock purchased
pursuant to exercise of the Option within two years from the date of the grant
of the Option or within one year after the delivery of a stock certificate
evidencing such shares, he will (a)promptly notify the Company of such
disposition, of the name of the transferee and, in the case of a sale, of the
sale price for such shares, and (b) pay, or make arrangements to pay, to the
Company an amount equal to any income and other taxes that it is required to
withhold as a result of the disposition and, unless such payment or arrangement
is made, the Company shall be entitled to withhold, from other sums payable to
him, the amount of such income and other taxes.

 

6. Compliance with Securities Laws. The Option Holder recognizes that any
registration of the shares of Common Stock issuable pursuant to this Option
under applicable federal and state securities laws, or actions to qualify for
applicable exemptions from such registrations, shall be at the option of the
Company. The Option Holder acknowledges that, in the event that no such
registrations are undertaken and the Company relies on exemptions from such
registrations, the shares shall be issued only if the Option Holder qualifies to
receive such

 

3



--------------------------------------------------------------------------------

shares in accordance with the exemptions from registration on which the Company
relies and that, in connection with any issuance of certificates evidencing such
shares, the Board of Directors may require appropriate representations from the
Option Holder and take such other action as the Board of Directors may deem
necessary, including but not limited to placing restrictive legends on such
certificates and delivering stop transfer instructions to the Company’s stock
transfer agent, or delivering such instructions to the Company’s transfer agent,
in order to assure compliance with any such exemptions. Notwithstanding any
other provision of the Plan or this Agreement, (a) no shares will be issued upon
any exercise of the Option unless and until such shares have been registered
under all applicable federal and state securities laws or unless, in the opinion
of counsel satisfactory to the Company, all actions necessary to qualify for
exemptions from such registrations shall have been taken and (b) the Company
shall have no obligation to undertake such registrations or such actions
necessary to qualify for exemptions from registrations and shall have no
liability whatsoever for not doing so except to refund any option price tendered
to the Company. The Option Holder further acknowledges that, notwithstanding
registration, if, at the time of exercise of the Option, he is deemed an
“affiliate” of the Company as defined in Rule 144 promulgated under the
Securities Act of 1933, as amended, any shares purchased upon exercise of the
Option will nevertheless be subject to sale only in compliance with Rule 144
(but without any holding period), and that the Company may take such action as
it deems necessary or appropriate to assure such compliance, including placing
restrictive legends on certificates evidencing such shares and delivering stop
transfer instructions to the Company’s stock transfer agent.

 

7. Rights of a Shareholder. The Option Holder shall not be deemed for any
purpose to be a shareholder of the Company with respect to any shares covered by
this Option unless this Option shall have been exercised and the exercise price
paid in the manner provided herein. Except as provided in Section 4 of the Plan,
no adjustment will be made for dividends or other rights where the record date
is prior to the date of exercise and payment. Upon the exercise of the Option
and the issuance of the certificate or certificates evidencing the shares of
Common Stock received, except as otherwise provided herein, the Option Holder
shall have all the rights of a shareholder of the Company including the rights
to receive all dividends or other distributions paid or made with respect to
such shares.

 

8. No Right to Employment. Nothing herein contained shall affect the right of
the Company, subject to the terms of any existing contractual arrangement to the
contrary, to terminate the Option Holder’s employment at any time for any reason
whatsoever.

 

9. Construction. Whenever the words “Option Holder” are used in any provision of
this Agreement under circumstances where the provision should logically be
construed to apply to (i) the estate, personal representative, or beneficiary to
whom this Option may be transferred by will or by the laws of descent and
distribution or (ii) the guardian or legal representative of the Option Holder
acting pursuant to a valid power of attorney or the decree of a court of
competent jurisdiction, then the term “Option Holder” shall be construed to
include such estate, personal representative, beneficiary, guardian or legal
representative.

 

10. Successor and Assigns. The terms of this Agreement shall be binding upon and
shall inure to the benefit of any successors or assigns of the Company and of
the Option Holder.

 

4



--------------------------------------------------------------------------------

11. Notices. Notices under this Agreement shall be in writing and shall be
deemed to have been duly given (i) when personally delivered, (ii) when
delivered by Federal Express or another private carrier which maintains records
showing delivery information, (iii) when sent via facsimile but only if a
written facsimile acknowledgment of receipt is received by the sending party, or
(iv) on the third day following deposit in the United States Mail, registered or
certified mail, return receipt requested, postage prepaid, addressed to the
party to whom such notice is being given. Any notice to be given to the Company
shall be addressed to the Secretary of the Company at 101 Sunset Avenue,
Asheboro, North Carolina 27203.

 

12. Governing Law. This Agreement shall be governed in accordance with the laws
of the State of North Carolina.

 

13. Multiple Counterparts. This Agreement may be signed in one or more
counterparts, each of which shall be deemed to be an original.

 

IN WITNESS WHEREOF, the Option Holder and the Company have executed this
Agreement as of the day and year first above written.

 

FNB CORP.

By

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Option Holder:

 

5